 In the MatterOf INDIANAPOLIS NEWSPAPERSINC., AND/ORSTAR PUB-LISHING}COMPANY,EMPLOYERandINDIANAPOLIS NEWSPAPER GUILD,LOCAL 70, AMERICANNEWSPAPERGUILD, CIO,PETITIONERCase No. 35-RC-163.Decided May 6, 1949DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, a hearing was held on January5, 20, and 21, 1949, before William A. McGowan, hearing officer of theNational Labor Relations Board.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston' and Murdock].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer moved to dismiss the petition herein on the following grounds: (1) thepetition is premature,and no appropriate unit can be found,because of the pending consoli-dation of the advertising departments of the newspapers involved;(2) the Petitioner hasnot made a demand for,nor received a refusal of recognition;(3) no demand for recogni-tion was made with respect to the employees of the Indianapolis News;(4) the Petitionerhas made no showing of interest with regard to the employees of the Indianapolis News ;(5) the Petitioner has not been designated by 30 percent or a substantial number of theemployees in an appropriate unit as required by the Act and the Board'sRules and Regu-lations; and(6) the Employer was "denied the right of subpoena."The hearing officerreferred this motion to the Board.We find withoutmerit contention(1) for the reasons set forth in paragraph 4 below;contentions(2) and(3) in view of the Employer's position at the hearing,Matter of Ad-vance Pattern Company,80 N. L. R. B. 29; and contentions(4) and(5) because we' areadministratively satisfied as to the Petitioner's showing of interest.As to contention (6),the hearing officer granted an oral petition to revoke a subpoena granted to the Employerand directedto thePetitioner's president,calling for production of the cards submitted bythe Petitioner asprima facieevidence of interest.Notwithstanding this ruling by thehearing officer,the Petitioner's president,in compliance with the subpoena,produced thecards at the hearing but refused to turn them over to the Employer.The hearing officerupheld the refusal of the witness,but permitted the Employer to make an offer of proofthat the cards would show that the Petitioner had not madea prima facieshowing of inter-est.Proof in support of the offer was rejected.The hearing officer's rulings upholding therefusal of the witness to release the cards to the Employer and rejecting the proof offeredare, affirmed.We have consistently held that a showing of interest is an administrativematter not subject to direct or collateral attack.Matter of Amos Molded Plastics Divisionof Amos Thompson Corporation,79 N. L.R. B. 201.The Employer's motion to dismiss isaccordingly denied.83 N. L.R. B., No. 61.407 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe First Amended Petition, filed on December 1, 1948, alleged thatStar Publishing Company was the employer of the employees involved.The Second Amended Petition, filed on January 6, 1949, described theemployer as "Indianapolis Newspapers Inc., and/or Star PublishingCompany.".On August 28,1948, Indianapolis Newspapers, Inc., an Indiana cor-poration, herein called INI, was organized for the purpose of combin-ing the Indianapolis Star, published by Star Publishing Company,herein called Star, and the Indianapolis News, published by Indian-apolis News Publishing Company, herein called News.The stocknecessary to incorporate was held by Central Newspapers, Inc., the soleowner of the common stock of Star. On December 1, 1948, the stock-holders of News surrendered their stock in exchange for stock in INI,and News merged with INI and ceased to exist.On the same date,Central Newspapers, Inc., acquired additional stock in INI, in returnfor the transfer to INI, of all the common stock of Star. Since De-cember 1, 1948, INI has actually operated both the Star and the News.2INI plans a physical consolidation of the two newspapers 8 so thatultimately all operations, other than the editorial departments, will1be joint.Star, although it has no employees, remains in existenceas the publisher of the Star, and it receives from the operating companyall the net proceeds from the publication of that newspaper. It alsoowns part of the real estate and leases the remainder of the real estatewhere the Indianapolis Star is now published, and where the consoli-dated- newspapers will be published when the necessary physicalchanges are completed.Eugene Pulliam, president of Star and of INI, holds the contractwith the Associated Press for its service, which is used by the con-solidated newspapers.Mr. and Mrs. Pulliam are two of the threedirectors of INI.INI admits, and we find, that it is engaged in commerce within the.meaning of the Act. Star denies that it is now engaged in commercewithin the meaning of the Act. The Petitioner contends that Star isengaged in commerce by reason of the contractual relationship betweenStar and INI. In view of our finding, set out hereafter, that Staris not an employer of the employees concerned herein, we find it unnec-"'essary to determine whether or not Star is engaged in commerce withinthe meaning of the Act.The Petitioner contends that Star and INI are the joint employerof the employees in the appropriate unit.We do not agree with the'9 Employees have been carried on the pay roll of INI since January 1,1949.Pay rolland other administrative records were not transferred until that date to avoid the neces-sity of making out duplicate pay-roll tax,social security,and other records.It is estimated that the physical consolidation of the two newspapers will be completednot later than June 30, 1949.4 The corporate charter of Star will expire in 1954. INDIANAPOLIS NEWSPAPERS,INC.409.Petitioner's contention that Star is a joint employer of the employeesinvolved herein.Despite the degree of integration established by therecord, as set forth above, there is no indication that Star, by virtueof such integration, takes an active part in the formulation or applica-tion of the labor policy, or exercises any immediate control over theoperation, of INI.5Under these circumstances, we find that Star isnot an employer of the employees involved in this proceeding, and weshall therefore dismiss the petition as to it.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer contended that the petition was premature, and thatno unit determination should be made until the consolidation of thetwo newspapers is complete.We do not agree with this contention,for the reasons set forth below.At the hearing, the Petitioner contended that the appropriate unitwas composed of all employees in the advertising department of theIndianapolis Star, with certain supervisory exclusions. Subsequently,at the close of the hearing, the Petitioner proposed an alternative unitcomposed of all employees in the advertising department of the In-dianapolis Star and the Indianapolis News, with certain supervisoryexclusions.The Employer's position was that if a unit were to bedetermined at this time, it should consist of all employees in the ad-vertising department of INI, which includes all employees of the na-tional advertising department, local advertising department, classifiedadvertising department, and commercial engraving department, withcertain supervisory exclusions.The record shows that, upon completion of the consolidation ofthe newspapers on June 30, 1949, there will be but one advertisingdepartment for the two newspapers, all employees of which will beemployed by INI.This department will sell advertising for bothnewspapers .8At the time of the hearing, consolidation had pro-5 InMatter of Public Service Corporation of New Jersey,77 N.L.It.B. 153,the Board,relying principally upon these considerations,dismissed the complaint with respect to aparent corporation,even though the record showed:that the parent corporation owned orcontrolled the capital stock of the two subsidiaries involved in that unfair labor practiceproceeding;that its office was maintained on premises shared by its subsidiaries;that sevenof the directors of the parent corporation served in a similar capacity on the single boardwhich acted for the subsidiary corporations;and that the executive officers of the parentwere identical with those of the subsidiaries with the exception of two vice presidents actingexclusively for the subsidiary companies.See alsoMatter of The Clark Thread Company,79 N. L.It. B. 542.The credit and auditing departments of the Employer were, at the time of the hearing,performing services for both newspapers by billing national advertising which appeared inboth newspapers. 410DECISIONS' OF NATIONAL, LABOR, RELATIONS BOARDigressed to the 'point, that there 'was' one national advertising depart-ment, functioning for the two papers in the Star, building; theemployees in this department had formerly been employed by the twonewspapers.At that time; also, the commercial engraving departmentin the Star building handled commercial engraving for both news,papers.'The record further shows that _ all the employees in theconsolidated advertising department will come from the staffs of thetwo newspapers, with a few.additions. In view of these circumstances,we find, subject to the' exclusions and to the limitations as to scopeof the unit hereinafter discussed, that all employees in the advertis-ing department of INI. constitute .a unit appropriate for collectivebargaining.The Petitioner and the Employer were in.dispute with respect to thefollowing categories :Telephone operators,:The Petitioner claims that the main telephoneswitchboard at the Star is-part of the appropriate unit, because itis in the advertising department and under the supervision of theadvertising director.The Petitioner does not seek to include the maintelephone switchboard at the News, where it is part of the businessoffice and has no connection with the advertising department.TheEmployer would exclude the switchboards from any unit found apepropriate.At the time of the hearing', it had not been decided whether,upon completion of the consolidation, the switchboard would be placedunder the jurisdiction of the. advertising director or of the businessdepartment.We believe that the appropriate unit in this proceedingshould follow the administrative division of the Employer's opera-tions8In the absence of any evidence in the record to support adetermination with respect to this category, we shall make no findingat'this time.If the main telephone switchboard is in fact in the ad-vertising department in the consolidated operation, the telephoneoperators will be included in the unit ; otherwise they will be excluded.Paper markers:Paper markers are employed by the Employer toexamine the classified. advertising section of each day's newspapersto eliminate advertisements which have expired or are intended toskip a day, and to indicate which advertisements are to run in thenext issue of the paper.This is done both as an advertising functionand also for billing and accounting purposes.On the Star, the papermarkers were part of the classified advertising department, whereason the News they were part of the accounting department.At thetime of the hearing, no determination had been made as to the loca-+Neither of the newspapers had operated a commercial engraving department,so that'this new department represents not a consolidation but a feature of the joint operations ofthe newspapers.This department sells the engraving services of the Employer, and pre-pares the advertisingcopy of thecommercial advertisers for engraving.1 '8 Matter of Field Enterprises,Inc.,-'73N.L. R. B. 141. INDIANAPOLIS NEWSPAPERS, INC.411tion of the paper markers in- the consolidated newspapers.We shallmake no unit determination with respect to the paper markers at thistime.If they are in the advertising department in the consolidatedoperation, they will be included in the unit; otherwise they will beexcluded.--Dispatch room:.The Employer-would exclude, and the Petitionerwould include, the employees in the dispatch room.The dispatchroom employees on each of the newspapers are under the supervisionof the advertising director.They perform a messenger service ex-,elusively for the advertising department, picking up and deliveringcertain types of advertising copy, and maintain a file of cuts and matsfor use of the advertising department. In view of the close rela-tionship between the dispatch room and other divisions of the ad.vertising department, we shall include the employees of the dispatchroom within the unit hereinafter found appropriate.9.Alleged supervisors:The Employer would exclude from the unitas supervisors the seven individuals occupying the classifications dis-cussed below.The Petitioner opposes these exclusions.-Commercial engraving manager: 10The commercial engraving de-partment is a new operation of the Employer.The department hasthree employees in addition to the, manager.The present managerwas placed in charge of the department when it was first organized,and was given authority to fix the hours of the employees under himand to hire *additional employees as necessary. -At the time of thehearing, he had not yet exercised his authority to hire employees, buta vacancy then existed in his department for which he-was interview-ing applicants.As the commercial engraving manager has author-ity to hire employees, and is therefore a supervisor -within the meaningof the; Act, we shall exclude him from the unit.Assistant supervisors"and night head of the dispatch room:-The assistant supervisors of the dispatch room work in the Star build-ing.One assistant works during the same daytime hours as thedispatch rooms supervisor, whom the parties have agreed to excludefrom the unit.This assistant gives proof and copy to the dispatchboys and instructs them as to delivery.He also has charge of thedispatch room during the infrequent absences of the supervisor. Theother assistant supervisor works in the late afternoon and evening,and has two boys working under him at that time.The night headof the dispatch room works in the News building, and has substantiallythe same duties as the assistant supervisor on night duty in the Starbuilding.These men do not hire employees, and, although the recordMatter of The Constitution Publishing Company,81 N. L.R. B. 614.10 George Binger.-u James Secor and Jack Schneider.'-RobertWoizeski. 412DECISIONS OF NATIONALLABOR RELATIONS BOARDshows that they have been given authority to recommend the dischargeof employees, it is not apparent that they have everexercised this-authority nor what weight would be given to such recommendations.We are not convinced, on the record before us, that the assistant super-visors and night head of the dispatch room are supervisors within themeaning of the Act, and we shall therefore include them in the unithereinafter found appropriate."Assistant phone room supervisor:14This individual works in theclassified advertising department, in what is known as the "phoneroom," in which classified advertisements are solicited and received bytelephone.She works the same hours as the phone room supervisor,whom the parties have agreed to exclude from the unit.Her pri-mary duties are to train the telephone solicitors, to keep productionrecords on employees, and to report on variations in the productionof the solicitors.She has no authority to hire or to recommend thehiring of employees.Her first complaint that a solicitor was un-suited for the job would not result in discharge, but rather in an inter-view by the supervisor and retraining of the solicitor by the assistantphone room supervisor.The second complaint would invariably re-sult in discharge.We find that the assistant phone room supervisoris a supervisor within the meaning of the Act, and we shall thereforeexclude her from the unit.Assistant retail advertising manager:16This man was formerlythe classified advertising manager of the Star.About 3 months priorto the hearing, as a step in the consolidation of the newspapers, he wasappointed to his present position.Due to the illness of 2 of the 15salesmenin his department, he has been spending the major part of histime handling their accounts.He is in charge of the department inthe absence of the manager, which, under ordinary conditions, wouldbe from 4 to 6 weeks a year. A witness for the Employer testified thatthe present assistant retail advertisingmanager"has been an executiveon our newspaper with authority to hire and fire since November of1945."The fact that the assistant advertising manager has tempo-rarily taken over the accounts of the salesmen who are ill does notdetract from his status as a supervisor with authority to hire and fire.We find that the assistant retail advertising manager is a supervisorwithin the meaning of the' Act, and we shall therefore exclude himfrom the unit.Co-head of the art department.16The art department at the Newsbuilding consists of five artists, including the two designated as the"Compare our discussion of the status of the night librarian inMatter of A. S. AbellCompany,81 N. L.R. B. 82.24Mrs. F. Walters.75W. W. White.3e G. K. Black. 'INDIANAPOLIS NEWSPAPERS, -INC.'413co-heads.The Petitioner and the Employer agreed that one of theco-heads, John Huffman, was a supervisor and should be excludedfrom the unit. The Petitioner contended that the other co-head was nota supervisor and should be included in the unit.Until about 3 yearsago, prior to the appointment of these men as co-heads, the departmentwas under the supervision of one man. Each of the co-heads receivesthe same salary, which is $30 more per week than the next highest paidartist in the department.Their work is substantially the same in thatthey both do art work, advise the other artists, and work with themin the preparation of advertising lay-outs and art work.The Em-ployer's witness testified that the authority to hire artists has beenvested in Huffman because of his special abilities in that field.How-ever, this authority has been exercised only twice in the last 2 years,and no occasion has arisen requiring the discharge of an artist. In'view of the fact that the co-head of the art department whose inclusionis disputed is a working artist, and in view of the other circumstancesset forth above, we find that he is not a supervisor within the meaningof the Act, and we shall therefore include him in the unit.-We find that all the employees in the Employer's advertising depart-ment, including the employees in the national advertising department,local advertising department, classified advertising department, dis-patch room, and commercial engraving department, and including theco-head of the art department,17 and the assistant supervisors is andnight head of the dispatch room,19 but excluding part-time employeeswho work 1 day or less a week '20 the commercial engraving manager '21the assistant phone room supervisor,22 the assistant retail advertisingmanager'23 and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.ORDERIT IsHEREBY oRDEREnthat the petition for investigation and certifica-tion of representatives of employees of Indianapolis Newspapers, Inc.,and/or Star Publishing Company, filed by Indianapolis NewspaperGuild, Local 70, American Newspaper Guild, CIO, be, and it hereby is,dismissed insofar as it relates to employees of Star PublishingCompany.17G. K. Black.11 James Secor and Jack Schneider.18Robert Woizeski.10The record shows that the Employer employs classified adtakers who regularly work 4hours on Saturdays, and two paper markers who work a full day on Sunday, as regularsubstitutes for the full-time paper markersThe Petitioner and the Employer agreed to theexclusion from the unit of these employees and any other part-time employees working 1day or less a week.21George Binger.21Mrs.F. Walters.28W. W. White. 414DECISIONSOF NATIONAL,LABOR RELATIONS BOARDDIRECTION OF ELECTION,As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Indianapolis Newspapers, Inc.,Indianapolis, Indiana, an election by secret ballot shall be conductedas early as possible, but not later than 30 days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Region in which this case was heard, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, as amended, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding -the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by Indianapolis News-paper Guild, Local 70, American Newspaper Guild, CIO.